DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed December 21, 2021. Claims 1-4,6-7,9-13, 15-16 and 18-20 are pending.  

Allowable Subject Matter
Claims 1-4,6-7,9-13, 15-16 and 18-20 renumbered 1-16  are allowed.
(As to renumbered claims 1-15) The closest prior art of record is Du et al (NPL titled: Selective Feature Connection Mechanism: Concatenating Multi-layer CNN Features with a Feature Selector) in view of DROZDOVA  et al (Pub No.: 20180268250). Du discloses an image processing apparatus (Selective Feature Connection Mechanism (SFCM) – see abstract) comprising: obtain first feature information by performing a convolution operation on a first image (lower level features from original image – see Fig 4A) and a first kernel included in a first convolution layer among a plurality of convolution layers (Xs j;c = Si;j * Xi;j;c (4) – see equation 4 in section 3.1); obtain at least one piece of characteristic information, based on the first feature information (scale parameter Wx – see section 3.2); obtain third feature information by performing a convolution operation on the obtained second feature Du does not expressly disclose a memory  storing at least one instruction ; and a processor configured to execute the at least one instruction stored in the memory.
 	DROZDOVA  discloses a small object detector including a memory (520 – see Fig. 5) storing at least one instruction (see [p][0047]); and a processor (510 – see Fig. 5) configured to execute the at least one instruction stored in the memory (see [p][0047]).
 	Note the discussion above; the combination of DROZDOVA  and Du as a whole does not expressly disclose obtain at least one sub-feature information by performing a convolution operation on the at least one piece of characteristic information and at least one sub kernel; obtain second feature information, based on the first feature information and the at least sub-feature information
Claim 16 is allowed.
(As to renumbered claim 16) The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: obtain second feature information based on the first feature information, the at least one piece of characteristic information, the first sub-feature information, and the second sub-feature information; obtain third feature information from the second feature information by performing a convolution operation on the second feature information 
 	The current method improves over the prior art by combining feature information obtained from pieces of characteristic information generated as a result of a convolution operation with pieces of existing feature information and using the combined feature information for a convolution operation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        February 22, 2022